DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 01/25/2022 has been entered and accepted. The amendment with regard to the specification objection has been accepted and the objection withdrawn.


Response to Arguments
Smith teaches a convection fan cover with an oscillating blocking fan which covers openings to redirect the air flow into the oven.
Applicant’s arguments, see Page 2-3, filed 1/, with respect to the rejection(s) of claim(s) 1-5, 12, and 14-18 are rejected under 35 U.S.C. 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Smith (US 6730880 B2), in view of English (WO 2005089557) and in further view of JEONG (KR 20080078312 A). A full rejection can be found below.

Claim Objections
Claim 14 is objected to because of the following informalities:  
"wherein the housing is in the form of a cylinder, the circle having a center line axis and a height." should be changed to "wherein..., the cylinder having a center line axis and a height", "wherein…, one of the circular faces of the cylinder having a center line axis and a height”, etc.
Appropriate correction is required.

Claim Interpretation




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6730880 B2).
	Regarding claim 12, Smith teaches a convection fan cover (Figure 3; convection assembly 38), the convection fan cover comprising: 
a housing (cover member 48), the housing having a plurality of openings (openings 60) to allow for the movement of air out of the housing (Figure 13; intended movement of air into and out of the cover member is clearly indicated); 
and an oscillation system (blocking fan 90) disposed inside the housing (Figure 13 shows that blocking fan 110, which is analogous to blocking fan 90, is disposed inside of cover member 48), the oscillation system blocking at least one of the plurality of openings at alternating intervals to modify the movement of air out of the housing and create a rotating airflow of the air out of the housing (Column 3 Lines 6-8 and Column 5 Lines 22-58).
See claim interpretation for “rotating airflow” above.
Column 5 Lines 22-58 teach that the blocking fan 90 consists of fan sections 98 and open section 102 such that the blocking fan 90 rotates and dynamically changes the airflow within the cooking cavity 24. Column 3 Lines 6-8 teaches the openings 60 of the cover member 48 can be partially or completely covered for tailoring or tuning of airflow within the cooking cavity. It would thus be logical for the blocking fan to be attached to the convection fan cover and for the blocking fan to rotate and cover the openings 60 of the cover member 48 for the purpose of dynamically changing the airflow within the cooking cavity. Using a device to block openings of a cover for the purpose of changing airflow is well known in the art as evidenced by shroud 3 of Kennington (US 8800542 B1). 
Because the openings 60 are circumferentially located (Figure 3) on the wall portion 52 of the cover member 48, the covering of these openings 60 by the rotation of the blocking fan would also rotate the direction of the airflow.
	
	Regarding claim 13, Smith teaches the convection oven of claim 12, wherein:
the plurality of openings (openings 60) comprise a series of uniform holes spaced at regular intervals (Figure 3).
Figure 3 shows that the openings are a series of uniform holes spaced at regular intervals.
 	to allow for the movement of air out of the housing (Figure 13; intended movement of air out of the cover member through openings 60).


s 1-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6730880 B2) in view of ENGLISH (WO 2005089557 A1).
Regarding claim 1, Smith teaches a convection oven (Figure 1), the convection oven comprising: 
an oven body (Figure 1), 
the oven body (oven 10) defining a cooking cavity (cavity 24) having at least one wall (Column 2 Lines 43-52; convection assembly 38 is mounted on back wall 28 of oven 10);
a convection heating system (convection assembly 38) mounted to the oven body (Column 2 Lines 43-52; convection assembly 38 is mounted on back wall 28 of oven 10), 
the convection heating system (Figure 3; convection assembly 38) having: 
a heating element for heating air (convection element 46), and a fan (fan 44) to blow the heated air into the cooking cavity (Figure 13 Column 5 Lines 48-58; fan generates airflow within cavity 24) 
Figure 13 further shows that intended flow of air into the opening and heated air out the convection heating system as a result of the fan.
a convection fan cover (cover member 48), the convection fan cover (cover member 48) having a plurality of openings to allow heated air to move into the cooking cavity (Figure 13; openings 60 release air out to the cooking cavity); 
and an oscillation system (blocking fan 90) attached to the convection fan cover, the oscillation system (blocking fan 90) blocking at least one of the plurality of openings (openings 60) at alternating intervals to create a rotating airflow of the heated air from the convection fan cover into the cooking cavity (Column 3 Lines 6-8 and Column 5 Lines 22-58).
See claim interpretation for “rotating airflow” above.
Column 5 Lines 22-58 teach that the blocking fan 90 consists of fan sections 98 and open section 102 such that the blocking fan 90 rotates and dynamically changes the airflow within the cooking cavity 
Because the openings 60 are circumferentially located (Figure 3) on the wall portion 52 of the cover member 48, the covering of these openings 60 by the rotation of the blocking fan would also rotate the direction of the airflow.
Smith fails to teach:
the oven body defining a cooking cavity having at least one wall with an opening;
a convection fan cover attached to the opening
a fan to blow the heated air into the cooking cavity through the opening
English teaches an oven fan with a rotating shroud, wherein:
the oven body (Figure 1a; range 1) defining a cooking cavity (cooking cavity 4) having at least one wall with an opening (Figure 2a; aperture 103 in rear wall where shroud 3 is located);
a convection fan cover (shroud 3) attached to the opening (shroud 3 is located in aperture 103 of the rear wall)
 through the opening (Figure 2a Page 3 Lines 19-26; arrows 401 show the air path of being blown out into the cooking cavity 4 through shroud 3 and thus aperture 103).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Smith with English and have the cover member 48 be inserted in an opening in the back wall of the oven cavity with the fan and other components located within. This structure of housing fan and other components is analogous in function with the structure being mounted on the back wall and one of ordinary skill in the art would be capable of said substitution with predicable results. 

Regarding claim 2, Smith as modified teaches the convection oven of claim 1, wherein:
the blocking of at least one of the plurality of openings (openings 60) modifies the movement of air through the convection fan cover and into the cooking cavity (Column 3 Lines 6-8; covering openings 60 modifies the airflow).

Regarding claim 3, Smith as modified teaches the convection oven of claim 1, wherein:
the plurality of openings (openings 60) comprise a series of uniform holes spaced at regular intervals (Figure 3).
Figure 3 shows that the openings are a series of uniform holes spaced at regular intervals.

Regarding claim 4, Smith as modified teaches the convection oven of claim 1, wherein:
the convection fan cover (cover member 48) has an inner surface facing the fan (Figure 3; the face facing away is facing the fan 44), and an outer surface facing the cooking cavity.
Column 2 Lines 48-50 teach that the convection assembly is mounted to the back wall 28. 

Regarding claim 19, Smith as modified teaches the convection oven of claim 1, wherein:
the plurality of openings (openings 60) is formed in a circumferential wall of the convection fan cover (Figure 3; formed along circumference of cover member 48), 
and 6ATTORNEY DOCKET NO.: 2018P03615USwherein the oscillation system (blocking fan 90) includes an internal blocker (fan sections 98) that rotates around a center line axis of the convection fan cover 
The fan sections would rotate around the mounting hole 94 of Figures 10 and 11 as the mounting hole is at the center of the blocking fan. This mounting hole 94 is said to be axially aligned with shaft 42 of the fan 44 (Column 5 Lines 43-45). Figure 3 clearly shows that the shaft 42 of the fan is axially aligned with the center of the cover member 48. Thus, the fan sections 98 rotates around the center line axis of the cover fan cover.
and follows an inner surface of the circumferential wall of the fan cover (inner surface of wall portion 52 of cover member 48), the internal blocker (fan section 98 of blocking fan 90) blocking at least one opening of the plurality of openings (openings 60) in the circumferential wall of the fan cover as it rotates to create the rotating airflow of the heated air exiting from the plurality of openings in the circumferential wall of the convection fan cover into the cooking cavity (Column 3 Lines 6-8 and Column 5 Lines 22-58).
See claim interpretation for “rotating airflow” above.
Column 5 Lines 22-58 teach that the blocking fan 90 consists of fan sections 98 and open section 102 such that the blocking fan 90 rotates and dynamically changes the airflow within the cooking cavity 24. Column 3 Lines 6-8 teaches the openings 60 of the cover member 48 can be partially or completely 
Because the openings 60 are circumferentially located (Figure 3) on the wall portion 52 of the cover member 48, the covering of these openings 60 by the rotation of the blocking fan would also rotate the direction of the airflow.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6730880 B2) in view of JEONG (KR 20080078312 A).
Regarding claim 14, Smith teaches the convection fan cover of claim 12.
the housing (cover member 48) is in the form of a truncated cone, the circle having a center line axis (Figure 3; axis along dotted line from center of face portion 58 to shaft 42) and a height (Figure 3; height between face portion 58 and base portion 50).
Smith fails to teach:
the convection fan cover is formed as a cylinder
Jeong teaches an oven with a convection assembly (Figure 1), wherein:
a convection fan cover (cover member 140) formed as a cylinder (Page 5 Lines 204-206; cover member has a substantially cylindrical shape) 

It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Smith with JEONG and substitute the shape of the truncated shaped cover member with the cylindrical shape of the cover member. Both components perform the function of restricting air to flow through openings on their circumference and one of ordinary skill in the art would be capable of performing said substitution with predicable results.
As a result of this modification, the shape of the blocking fan 90 would also change as to better cover the new locations and shape of the openings 60.

Regarding claim 15, Smith as modified teaches the convection fan cover of claim 14, wherein:
the housing (cover member 48) has an inner surface (Figure 3; the face facing away is facing the fan 44) and an outer surface.
Column 2 Lines 48-50 teach that the convection assembly is mounted to the back wall 28. Column 3 Lines 9-10 more specifically teach that the motor is mounted to the rear oven wall. As can be seen in Figure 3, the face of the cover member 48 not facing the fan is facing away from the motor and thus would be facing the opposite direction, namely toward the cooking cavity 24.

Regarding claim 16, Smith as modified teaches the convection fan cover of claim 15, wherein:
the oscillation system (blocking fan 90) comprises a blocking member (Figure 10; fan section 98) extending along a first radial direction from the center line axis (center line axis intersects with mounting hole 94 surrounded by middle portion 92 on oscillation system)
Mounting hole 94 is said to be axially aligned with shaft 42 of the fan 44 (Column 5 Lines 43-45). Figure 3 clearly shows that the shaft 42 of the fan is axially aligned with the center of the cover member 48.
 to the inner surface (Figure 10 Column 5 Lines 31-33; fan section 98 extends both radially and axially away from middle portion 92), the internal blocker blocking at least one of the plurality of openings (Column 3 Lines 6-8 and Column 5 Lines 22-58).
See claim interpretation for “rotating airflow” above.
Column 5 Lines 22-58 teach that the blocking fan 90 consists of fan sections 98 and open section 102 such that the blocking fan 90 rotates and dynamically changes the airflow within the cooking cavity 24. Column 3 Lines 6-8 teaches the openings 60 of the cover member 48 can be partially or completely covered for tailoring or tuning of airflow within the cooking cavity. It would thus be logical for the blocking fan to be attached to the convection fan cover and for the blocking fan to rotate and cover the openings 60 of the cover member 48 for the purpose of dynamically changing the airflow within the cooking cavity. Using a device to block openings of a cover for the purpose of changing airflow is well known in the art as evidenced by shroud 3 of Kennington (US 8800542 B1). Furthermore, the shape of blocking fan 90 in Figures 10 and 11 appear to share a similar shape to that of wall portion 52 which contains the openings 60. Wall portion 52 extends obliquely radially inward from base 50 to rim portion 54 (Column 2 Lines 62-64) while fan sections 98 are said to extend both radially and axially away from middle portion 92 (Column 5 Lines 31-33).

Regarding claim 17, Smith as modified teaches the convection fan cover of claim 16, wherein
the oscillation system (blocking fan 90) further comprises a counterbalance (Figure 10; other fan section 98 opposite to original fan section 98) extending along a second radial direction opposite from the blocking member (Figure 10; other fan section 98 can be seen extending in the opposite radial direction to the original fan section 98).


s 5-11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Smith (US 6730880 B2) in view of ENGLISH (WO 2005089557 A1), and in further view of JEONG (KR 20080078312 A).
Regarding claim 5, Smith as modified teaches the convection oven of claim 4.
the convection fan cover (cover member 48) is formed as a truncated cone, the cylinder having a center line axis (Figure 3; axis along dotted line from center of face portion 58 to shaft 42) and a height (Figure 3; height between face portion 58 and base portion 50).
Smith fails to teach:
the convection fan cover is formed as a cylinder
Jeong teaches an oven with a convection assembly (Figure 1), wherein:
a convection fan cover (cover member 140) formed as a cylinder (Page 5 Lines 204-206; cover member has a substantially cylindrical shape) with discharge ports 142 on its circumference (Figure 4)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Smith with JEONG and substitute the shape of the truncated shaped cover member with the cylindrical shape of the cover member. Both components perform the function of restricting air to flow through openings on their circumference and one of ordinary skill in the art would be capable of performing said substitution with predicable results.
As a result of this modification, the shape of the blocking fan 90 would also change as to better cover the new locations and shape of the openings 60.

Regarding claim 6, Smith as modified teaches the convection oven of claim 5, wherein:
the oscillation system (blocking fan 90) comprises an internal blocker (Figure 10; fan section 98) extending along a first radial direction from the center line axis (center line axis intersects with mounting hole 94 surrounded by middle portion 92 on oscillation system)

 to the inner surface (Figure 10 Column 5 Lines 31-33; fan section 98 extends both radially and axially away from middle portion 92), the internal blocker blocking at least one of the plurality of openings (Column 3 Lines 6-8 and Column 5 Lines 22-58).
See claim interpretation for “rotating airflow” above.
Column 5 Lines 22-58 teach that the blocking fan 90 consists of fan sections 98 and open section 102 such that the blocking fan 90 rotates and dynamically changes the airflow within the cooking cavity 24. Column 3 Lines 6-8 teaches the openings 60 of the cover member 48 can be partially or completely covered for tailoring or tuning of airflow within the cooking cavity. It would thus be logical for the blocking fan to be attached to the convection fan cover and for the blocking fan to rotate and cover the openings 60 of the cover member 48 for the purpose of dynamically changing the airflow within the cooking cavity. Using a device to block openings of a cover for the purpose of changing airflow is well known in the art as evidenced by shroud 3 of Kennington (US 8800542 B1). Furthermore, the shape of blocking fan 90 in Figures 10 and 11 appear to share a similar shape to that of wall portion 52 which contains the openings 60. Wall portion 52 extends obliquely radially inward from base 50 to rim portion 54 (Column 2 Lines 62-64) while fan sections 98 are said to extend both radially and axially away from middle portion 92 (Column 5 Lines 31-33).

Regarding claim 7, Smith as modified teaches the convection oven of claim 6, wherein:
the oscillation system (blocking fan 90) further comprises a counterbalance (Figure 10; other fan section 98 opposite to original fan section 98) extending along a second radial direction opposite from the blocking member (Figure 10; other fan section 98 can be seen extending in the opposite radial .

Regarding claim 8, Smith as modified teaches the convection oven of claim 6, wherein:
the oscillation system is rotated around the center line axis (Figure 10).
The fan sections would rotate around the mounting hole 94 of Figures 10 and 11 as the mounting hole is at the center of the blocking fan. This mounting hole 94 is said to be axially aligned with shaft 42 of the fan 44 (Column 5 Lines 43-45). Figure 3 clearly shows that the shaft 42 of the fan is axially aligned with the center of the cover member 48. Thus, the fan sections 98 rotates around the center line axis of the cover fan cover.

Regarding claim 9, Smith as modified teaches the convection oven of claim 6.
English further teaches:
	the oscillation system (shroud 3) further comprises an axle (drive means 405) extending away from the oven cavity towards the fan (Figures 2a and 3a).
In Figure 3a, the drive means 405 can clearly be seen extending toward the fan 2. In Figure 2a, the fan can clearly be seen in a direction away from the shroud 3.
Shroud 3 is rotated, along with its louvred pockets 10 which directs the flow of hot air, for the purpose of changing the direction of the airflow (Page 3 Lines 27-31) by drive means 405 (Page 5 Lines 14-15) which is also connected to the fan 2 (Page 4 Lines 13-14).
Similarly, Smith teaches in Column 5 Lines 22-58 teaches that the blocking fan 90 consists of fan sections 98 and open section 102 such that the blocking fan 90 rotates and dynamically changes the airflow within the cooking cavity 24. Smith further teaches in Column 3 Lines 6-8 that the openings 60 of the cover member 48 can be partially or completely covered for tailoring or tuning of airflow within the cooking cavity.


Regarding claim 10, Smith as modified teaches the convection oven of claim 9.
English further teaches:
the axle is geared to the fan (fan 2) and rotation of the fan powers rotation of the axle (Page 4 Lines 13-14).
English teaches that the shroud and fan can be driven from a single common motor, with the shroud suitably geared to achieve the desired fan/shroud speed ratio (Page 4 Lines 13-14).

Regarding claim 11, English as modified teaches the convection oven of claim 10.
English further teaches:
	rotation of the oscillation system (shroud 3) occurs due to rotation of the axle (drive means 405).
English teaches that the shroud and fan can be driven from a single common motor, with the shroud suitably geared to achieve the desired fan/shroud speed ratio (Page 4 Lines 13-14). The shroud 3 is fixedly attached with drive means 405 (Page 5 Lines 14-15). Thus, the shroud 3 would be rotated by rotation of the drive means 405.

Regarding claim 18, Smith as modified teaches the convection fan cover of claim 16, wherein:

The fan sections 98 would rotate around the mounting hole 94 of Figures 10 and 11 as the mounting hole is at the center of the blocking fan.
Smith fails to teach:
the oscillation system further comprises an axle and rotation of the axle translates to rotation of the of the blocking member.
English teaches an oven fan with a rotating shroud, wherein:
the oscillation system (shroud 3) further comprises an axle (drive means 405) and rotation of the axle translates to rotation of the of the blocking member.
English teaches that the shroud and fan can be driven from a single common motor, with the shroud suitably geared to achieve the desired fan/shroud speed ratio (Page 4 Lines 13-14).
Shroud 3 is rotated, along with its louvred pockets 10 which directs the flow of hot air, for the purpose of changing the direction of the airflow (Page 3 Lines 27-31) by drive means 405 (Page 5 Lines 14-15) which is also connected to the fan 2 (Page 4 Lines 13-14).
Similarly, Smith teaches in Column 5 Lines 22-58 teaches that the blocking fan 90 consists of fan sections 98 and open section 102 such that the blocking fan 90 rotates and dynamically changes the airflow within the cooking cavity 24. Smith further teaches in Column 3 Lines 6-8 that the openings 60 of the cover member 48 can be partially or completely covered for tailoring or tuning of airflow within the cooking cavity.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Smith with English and substituted the means of rotation of airflow generated by fan (Smith Column 5 Lines 38-43) with an axle which is shared with the fan. Both the shroud (Page 3 Lines 27-31) and blocking fan (Column 5 Lines 48-58) rotate for the purpose of achieving 
In this embodiment, it would be obvious to have the axle attached to the mounting hole 94 of the blocking fan 90. Thus, since fan sections 98 rotate around the mounting hole 94, they would also rotate around the axle.

Regarding claim 20, Smith as modified teaches the convection oven of claim 19, wherein:
	The internal blocker (fan section 98) is a part of the oscillation system (Figure 10; blocking fan 90) and rotate around the center of the oscillation system
The fan sections 98 would rotate around the mounting hole 94 of Figures 10 and 11 as the mounting hole is at the center of the blocking fan.
	English further teaches:
the oscillation system (shroud 3) is connected to an axle (drive means 405) geared to the fan and rotation of the fan powers rotation of the axle (Page 4 Lines 13-14).
English teaches that the shroud and fan can be driven from a single common motor, with the shroud suitably geared to achieve the desired fan/shroud speed ratio (Page 4 Lines 13-14).
Shroud 3 is rotated, along with its louvred pockets 10 which directs the flow of hot air, for the purpose of changing the direction of the airflow (Page 3 Lines 27-31) by drive means 405 (Page 5 Lines 14-15) which is also connected to the fan 2 (Page 4 Lines 13-14).
Similarly, Smith teaches in Column 5 Lines 22-58 teaches that the blocking fan 90 consists of fan sections 98 and open section 102 such that the blocking fan 90 rotates and dynamically changes the airflow within the cooking cavity 24. Smith further teaches in Column 3 Lines 6-8 that the openings 60 of the cover member 48 can be partially or completely covered for tailoring or tuning of airflow within the cooking cavity.

In this embodiment, it would be obvious to have the axle attached to the mounting hole 94 of the blocking fan 90. Thus, since fan sections 98 rotate around the mounting hole 94, they would also rotate around the axle.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761